Case 1:20-cv-04944-GBD Document 17-2 Filed 08/27/20 Page 1 of 2




           EXHIBIT B
                                      Case 1:20-cv-04944-GBD Document 17-2 Filed 08/27/20 Page 2 of 2


Rene Aghajanian
LIFO Losses in Ideanomics, Inc.
Class Period: 3/20/2020 - 6/25/2020

             Transaction                  Date       Shares     Price    Cost           Transaction     Date      Shares     Price        Proceeds

Purchase                                 6/22/2020      8,760    $3.55    $31,098.00   *Sale          6/26/2020        600      $1.46         $876.00
Purchase                                 6/22/2020     14,840    $3.56    $52,830.40   *Sale          6/26/2020      1,300      $1.46        $1,898.00
Purchase                                 6/22/2020     26,400    $3.57    $94,248.00   *Sale          6/26/2020     38,558      $1.46       $56,294.68
                                                                                       *Sale          6/26/2020      1,200      $1.46        $1,752.00
                                                                                       *Sale          6/26/2020      8,342      $1.46       $12,179.32

                                                       50,000            $178,176.40                                50,000                  $73,000.00

                                                                                                                             LIFO loss:   ($105,176.40)

* Post-class sale price adjusted per PSLRA.
